Citation Nr: 0631996	
Decision Date: 10/16/06    Archive Date: 10/25/06

DOCKET NO.  04-40 110	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in New 
Orleans, Louisiana


THE ISSUE

Whether there is new and material evidence to reopen a claim 
for entitlement to recognition as the surviving spouse of the 
veteran, and if so, whether recognition should be granted.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESSES AT HEARINGS ON APPEAL

Appellant, spouse, and child


ATTORNEY FOR THE BOARD

N. McElwain, Associate Counsel


INTRODUCTION

The veteran had active service from August 1968 to August 
1972.  The veteran died in June 1999; the appellant is his 
surviving spouse. 

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a decision of October 2003 by the 
Department of Veterans Affairs (VA) New Orleans, Louisiana 
Regional Office (RO).


FINDINGS OF FACT

1.  The appellant's claim for recognition as the surviving 
spouse for death and indemnity compensation (DIC) benefits 
was previously denied in September 1999.

2.  Evidence presented since September 1999 relates to an 
unestablished fact necessary to substantiate the claim.

3.  The veteran died in June 1999, 8 months after marrying 
the appellant and over 15 years after separation from 
service.  


CONCLUSIONS OF LAW

1.  The September 1999 decision denying recognition as the 
"surviving spouse" is final.  38 U.S.C.A. § 7105 (West 
1991); 38. C.F.R. § 3.104, 20.302, 20.1103 (1999).

2.  New and material evidence sufficient to reopen a claim 
has been presented.  38 U.S.C.A. §§ 5108 (West 2002); 38 
C.F.R. § 3.156(a) (2003).

3.  The criteria for entitlement to recognition as the 
veteran's surviving spouse have not been met.  38 U.S.C.A. §§ 
101(3), 103 (West 2002); 38 C.F.R. §§ 3.1(j), 3.50, 3.53, 
3.206, 3.207 (2006).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

The appellant seeks recognition as the veteran's "surviving 
spouse" in order to obtain death and indemnity compensation 
(DIC) benefits.  This claim was initially denied in September 
1999.  The September 1999 decision is final based on the 
evidence then of record.  U.S.C.A. § 7105 (West 1991); 38. 
C.F.R. §§ 3.104, 20.302, 20.1103 (1999).  However, a claim 
will be reopened if new and material evidence is submitted.  
38 U.S.C.A. §5108; 38 C.F.R. § 3.156(a).  New evidence means 
existing evidence not previously submitted to agency 
decision-makers.  Material evidence means existing evidence 
that, by itself or when considered with previous evidence of 
record, relates to an unestablished fact necessary to 
substantiate the claim.  New and material evidence can be 
neither cumulative nor redundant of the evidence of record at 
the time of the last prior final denial of the claim sought 
to be reopened, and must raise a reasonable possibility of 
substantiating the claim.  38 C.F.R. § 3.156(a).  

Evidence submitted since the September 1999 decision includes 
the appellant's testimony at both a local and video hearing 
that she and the veteran were married in their faith system 
prior to October 1998.  Additional evidence also includes 
statements from people familiar with their marriage.  This 
evidence is new and material as it is previously unseen and 
relates to a fact necessary to substantiate the claim, namely 
the date of the marriage.  Consequently, the claim is 
reopened.  

VA law provides for DIC benefits to a veteran's surviving 
spouse because of a service-connected death occurring after 
December 31, 1956.  38 U.S.C.A. § 101(14) (West 2002); 38 
C.F.R. § 3.5 (2006).  DIC may be paid to a surviving spouse 
of a veteran who died on or after January 1, 1957, and who 
was married to the veteran (1) before the expiration of 15 
years after the termination of the period of service in which 
the injury of disease causing death was incurred or 
aggravated, or (2) for one year or more prior to the 
veteran's death, or (3) for any period of time if a child was 
born of the marriage or was born to them before the marriage.  
38 C.F.R. § 3.54 (2006).

The appellant was lawfully married to the veteran when the 
veteran died.  However, DIC may only be paid to a surviving 
spouse who was married to the veteran one year or more prior 
to the veteran's death (unless there was a child born to 
them, or the veteran died within 15 years of discharge from 
service).  38 U.S.C.A. §§ 1102(a), 1304; 38 C.F.R. § 3.54(c).  
The veteran and the appellant were married in October 1998 
less than one year prior to his death in June 1999.  This was 
more than 15 years after the veteran was discharged from 
service, and the couple did not have a child.  Although the 
appellant alleged she and the veteran were married earlier 
"in the eyes of [their] creator," both the laws of 
Washington, where the marriage took place, and Louisiana, 
where the appellant resided, require a license and 
solemnization by a designated official.  Consequently, the 
date of marriage is October [redacted], 1998.

Although the Board is sympathetic to the appellant's claim, 
her marriage to the veteran does not meet the criteria for 
recognition as his surviving spouse for entitlement to DIC 
benefits.  The evidence shows they were married more than 15 
years after his separation from active service, they were not 
married for one year prior to his death under either 
Washington or Louisiana law, and there were no children born 
between them either before or after their marriage.  
Therefore, the Board finds basic eligibility for DIC benefits 
as the veteran's surviving spouse is not warranted.  The 
Court has held that in cases such as this, where the law is 
dispositive, the claim should be denied because of the 
absence of legal merit.  Sabonis v. Brown, 6 Vet. App. 426 
(1994).

Generally, the VA has a duty to notify and assist claimants 
in substantiating a claim for VA benefits.  38 U.S.C.A. 
§§ 5103, 5103A (West 2002 & Supp. 2006); 38 C.F.R. § 3.159 
(2005).  The United States Court of Veterans Appeals (Court) 
has held that in cases in which the law and not the evidence 
is dispositive, a claim for entitlement to VA benefits should 
be denied or the appeal to the Board terminated because of 
the absence of legal merit or the lack of entitlement under 
the law.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  In cases 
such as here, VA is not required to meet the duty to notify 
or assist a claimant, where a claim cannot be substantiated 
because there is no legal basis for the claim or because 
undisputed facts render the claimant ineligible for the 
claimed benefits.  See Dela Cruz v. Principi, 15 Vet. App. 
143, 149 (2001); Mason v. Principi, 16 Vet. App. 129 (2002); 
see also VAOPGCPREC 5-2004. 


ORDER

As new and material evidence has been received, the claim is 
reopened; and, to that extent only, the appeal is granted.

Entitlement to recognition as the surviving spouse of the 
veteran is denied.



____________________________________________
M. E. LARKIN
Acting Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


